Detailed Action
The present application, filed on or after December 29, 2017, is being examined under the first inventor to file provisions of the AIA . Claims 1-23 were examined in a Non-Final office action mailed on 1/16/2020. Applicant amended the claims in response dated 4/16/2020. A Final office action was mailed on 5/15/2020. Claims 1-5, 7-17 and 19-23 were pending and were examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
 
Response to Arguments
This office action is in response to Applicant’s arguments dated 11/30/2020. Applicant’s arguments are not fully persuasive. 
Applicant argues that the monopole antenna is not disclosed as being extended from the ceiling partially in to the plasma chamber in Shigeru Kasai and adds that monopole antenna would be placed above the chamber as shown in 2006/0137613. 
In response it is noted that, slot antenna works differently-behind the dielectric-monopole antenna is designed to work inserted in t0 plasma region as taught explicitly in Fujii.

In response it is noted that the monopole antenna in Fujii is used to generate local plasma to generate species which could be used by the spectrograph. It is also noted that the objective in the claimed invention is same, to generate species useful for CVD or etching with desired characteristics. 
Applicant argues further that “Fujii’s antenna does not project past the chamber wall”. This however is incorrect as evident from Fig 1, 25(b), 26(b), 27(b) and others.
Applicants argument that “the reason plasma is generated at the tip of the electrode portion 81 is First Named Inventor : Qiwei Liang Attorney Docket: 024949US01;05542-1226001Application No. : 15/858,789 because the ground electrode blocks RF transmission into the spaces to the sides” may be correct but its relevance is unclear.
Applicant argues further that “however, by placing individual monopole antenna with localized plasma at the tip and close to the substrate, plasma would be generated on the substrate only in regions corresponding to the monopole antennae, and as a result the deposition would be highly non-uniform. Thus, the person of ordinary skill would not adopt the configuration suggested by the Examiner”.
In response it is noted that it would be apparent from the many configurations of monopole antenna in Fujii that one could control the location and spread of the plasma. This would allow control of uniformity specially by controlling shape and size of the antennas. 
This is consistent with the observation in the application that uniformity could be better achieved by using large number of antenna than a smaller number.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 7-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeru Kasai (US 20090159214) in view of Fujii et al (US 2009/0035945). 
Regarding the claims including the ones not specifically mentioned below, Shigeru Kasai discloses a plasma reactor comprising, a chamber body having an interior space that provides a plasma chamber (Fig 1); a process gas distribution system to deliver a processing gas to the plasma chamber (27), a work piece support to hold a work piece (11); and an antenna array comprising a plurality of antennas (40). The antennas are perpendicular to the conducting surface of the chamber. Shigeru Kasai discloses that the slot antennas 73 could be replaced by monopole antennas (Para [0094]). 

One of ordinary skill in the art would understand that monopole antenna does not have to be disposed behind a dielectric as disclosed by Fujii et al also. Fujii et al disclose several configurations in which a monopole antenna is used to generate local plasma generated at the tip of the rod shaped elongated antenna. The antenna is disposed perpendicular to a conductive surface and extended in the perpendicular direction.
Fuji et al disclose that this local plasma is advantageous in that processing is localized and no damage occurs on unwanted surface (Para 376). The physical configuration is disclosed in several figures including (Fig 2(b), 21-31). Since the plasma is localized at the tip the antenna could be placed vertically and close to substrate as required in the claim. 
It would have been obvious for one of ordinary skill in the art at the time of invention to replace the antenna array of Shigeru Kasai by the monopole antenna configuration taught by Fujii et al for the advantage of precision controlled localized plasma.
Regarding claim 4 Fujii et al disclose local plasma corresponding to the area of tip of the monopole antenna and its length (See Fig 2(b), 25(b) and 34(b)). It would therefore be obvious that by making tip conical and by controlling its extension one could control the shape of the local plasma and control uniformity across the substrate. 
Regarding claim 7 flange is disclosed above each monopole (See Fig 21(b) and others).

Regarding claim 11-13 degree of extension would depend upon optimization. Number of monopole configurations teach effect of extension and tip size on the shape and size of local plasma.
Regarding claim 15 ceramic or quartz was well known insulator. Ceramic insulator is disclosed (Para 416).
Regarding claim 20, since Shigeru Kasai in view of Fujii et al would require large number of monopole antennas in the array over a circular substrate, they would fall in to a corresponding hexagonal configuration.
Claim 20 is also rejected under 35 U.S.C. 103 as being unpatentable over Shigeru Kasai (20090159214) in view Fujii et al US 2009/0035945) as applied to claim l and further in view of Lubomirsky et al 20140227881.
Shigeru Kasai in view of Fujii et al do not explicitly disclose an array of monopole antenna as being hexagonal.
Lubomirsky et al disclose a hexagonal pattern of gas injectors (Fig 3A and B) to cover the whole process area.
Therefore it would have been obvious to have this injector pattern to cover the whole process area. Regarding monopoles since it was found obvious that monopoles will alternate the injectors they would of necessity occupy the same hexagonal pattern space.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner




/RAM N KACKAR/Primary Examiner, Art Unit 1716